--------------------------------------------------------------------------------

Exhibit 10.1


 

 [renewable_logo.jpg] Renewable Energy Resources, Inc.
334 S. Hyde Park Avenue
Tampa, Florida 33606



Employment Agreement as Chief Executive Officer


THIS CONSULTING AGREEMENT made this   16   th  day of November, 2007 by and
between;


RENEWABLE ENERGY RESOURCES, INC.


(Hereinafter referred to as “RENW”), and;


JOSEPH DICARA


(Hereinafter referred to as “JOSEPH DICARA” or “CONSULTANT”), collectively RENW
and JOSEPH DICARA hereinafter referred to as “the parties.”


WITNESSETH:


WHEREAS, RENW is a publicly traded company, entering into the alternative energy
market, with a particular core technology, and with other technologies to be
gained by RENW, and in need of particular services in the areas of having a
chief executive officer  for the identification and development of strategic
energy partnerships, manufacturing, energy marketing, revenue and planning,
oversight of business development, potential financing arrangements, private
placements, public funding through the treasury, acquisitions, expansion,
governmental relations, and other related programs, identification and
introductions to appropriate fundraising services, brokerages, and other
investor sources; and


WHEREAS, JOSEPH DICARA is an individual with particular related education and
expertise in the industrial, energy area, strategic energy planning,
governmental activities related to energy and resources, strategic partnerships,
management of resources, energy technologies, and will be able to disseminate
information about RENW’s product lines, services and products to other clients;
and


WHEREAS, RENW desires to retain JOSEPH DICARA with the duties of becoming the
Chief Executive Officer shall include attempts to make certain financial and
investment relationships with potential parties, seeking and planning of the
business plan, finding and consummating strategic partnerships, finding,
verification and acquisition of new technologies and oversight of the public
company as designated below, and


WHEREAS, RENW is willing to accept JOSEPH DICARA as an interim Chief Executive
Officer: RENW hereby appoints JOSEPH DICARA as the CHIEF EXECUTIVE OFFICER of
RENW; and


WHEREAS, RENW requires above described services and desires to employ and/or
retain JOSEPH DICARA to provide services the CHIEF EXECUTIVE OFFICER, and JOSEPH
DICARA is agreeable to such a relationship and/or arrangement, and the parties
desire a written document formalizing and defining their relationship and
evidencing the terms of their agreement;


      THEREFOR, in consideration of the mutual covenants contained herein and
other good and valuable consideration, it is agreed as follows:
 
 

 
1

--------------------------------------------------------------------------------


AGREEMENT



 
1.
Appointment



RENW herby appoints and engages JOSEPH DICARA as CHIEF EXECUTIVE OFFICER and
herby retains and employs JOSEPH DICARA upon the terms and conditions of this
consulting agreement.  JOSEPH DICARA accepts such appointment and agrees to
perform the services upon the terms and conditions of said consulting agreement.


 
2.
Engagement



RENW engages JOSEPH DICARA as CHIEF EXECUTIVE OFFICER as further described below
and subject to the further provisions of this consulting agreement.  JOSEPH
DICARA herby accepts said engagement and RENW as a client, and agrees to
represent RENW as further described below and subject to the further provisions
of this consulting agreement.


 
3.
Authority and Description of Services



During the term of this consulting and independent representation agreement
JOSEPH DICARA shall furnish various professional services and advice as
specifically requested by RENW’s Board.  Said professional services and advice
shall relate to those services, items and/or subjects described herein as
follows:


JOSEPH DICARA shall act as the CHIEF EXECUTIVE OFFICER of RENW, and he shall be
responsible to sign all public filings, after becoming familiar and being
informed to an adequate level of all necessary securities matters, financial
matters and filings under the appropriate rules and in conformity with
Sarbanes-Oxley,  participate in strategic planning with the Board of Directors,
with final such planning being with the Board of Directors. DICARA shall
also  governmental activities related to energy, strategic partnerships,
management of resources, energy technologies, dissemination of information about
RENW’s product line, services and products to potential clients, under the
guidance of RENW for development, identification, negotiation, and introduction
of investor sources for RENW. JOSEPH DICARA shall act at all times at the
direction of RENW’s Board, and specifically shall not be entitled to control
financial matters of day to day events, contracts, financial outlays or stock
issuances or bank account control. DICARRA shall be allowed to serve on a part
time basis, with expenditure of time of roughly 25% of his available time to be
spent on RENW affairs. JOSEPH DICARA shall not bind RENW in any fashion to an
investor relationship, strategic relationships and any other binding contracts
without approval of RENW’s Board. However, JOSEPH DICARA shall be able to
negotiate all such matters in principle to the degree necessary with final
approval of the Board of Directors as required.


JOSEPH DICARA shall confer on a timely weekly and monthly basis to the Senior
Management and Board of Directors of RENW for all plans, and outcomes for such
plans and outcome.


 
4.
Term of Agreement



This agreement shall become effective upon execution hereof and shall continue
thereafter and remain in effect for an initial term of six months. Such
agreement may be enlarged at that time to a longer contract.


 
5.
Duties of RENW



a.  RENW shall supply JOSEPH DICARA, on a regular and timely basis with all
approved data and information about RENW, its technologies, its management, its
products, its business plan, financial projections and its operations and RENW
shall be responsible for advising JOSEPH DICARA of any facts which would affect
the accuracy of any prior data and information previously supplied to JOSEPH
DICARA so that JOSEPH DICARA may take corrective action.

2

--------------------------------------------------------------------------------


AGREEMENT



b.  In that JOSEPH DICARA relies on the information provided by RENW for a
substantial part of its preparations and reports, RENW must represent the said
information is neither false nor misleading, and agrees to hold harmless and
indemnify JOSEPH DICARA for any breach of these representations and covenants;
and RENW agrees to hold harmless and indemnify JOSEPH DICARA for any claims
relating to the purchase and/or sale of RENW securities occurring out of, or in
connection with, JOSEPH DICARA’s relationship with RENW, including without
limitation, reasonable attorneys’ fees and other cost arising out of any such
claims. With the foregoing being said, JOSEPH DICARA shall not misrepresent any
technological feasible element of RENW’s technology, potentials of its business
plan or projections, or any material aspect of RENW’s potential. As such JOSEPH
DICARA indemnifies RENW from and misrepresentation as set forth below.


 
6.
Representations and Indemnification of RENW



a.  RENW shall be deemed to make a continuing representation of the accuracy of
any and all material facts, materials, information, and data, which it supplies,
to JOSEPH DICARA and the RENW acknowledges its awareness that JOSEPH DICARA will
rely on such continuing representations in disseminating such information and
otherwise performing its investor relations functions.


b.  RENW shall cooperate fully and timely with JOSEPH DICARA to enable JOSEPH
DICARA to perform its duties and obligations under this consulting agreement.


c.  RENW hereby agrees to hold harmless and indemnify JOSEPH DICARA against any
claims, demands, suits, loss, damages, etc., arising out of JOSEPH DICARA’s
reliance upon the instant accuracy and continuing accuracy of such facts,
materials, information, and data, unless JOSEPH DICARA has been negligent in
performing its duties and obligations hereunder.


d.  The execution and performance of this consulting agreement by RENW has been
duly authorized by the Board of Directors of RENW in accordance with applicable
law as set forth under the power of the existing Senior Manageement. Further,
DICARA shall become covered by RENW’s D&O policy immediately.


e.  JOSEPH DICARA’s activities pursuant to this Consulting Agreement or as
contemplated by this Consulting Agreement do not constitute and shall not
constitute acting as a securities broker or dealer under federal or state
securities laws; and contact between JOSEPH DICARA and a potential investor in
RENW shall be such that JOSEPH DICARA would be acting merely as a finder or
consultant with respect to such prospective investor obligations under this
agreement.
      
7.
Representations and Indemnification of JOSEPH DICARA



a.  The performance of JOSEPH DICARA of this consulting agreement will not
violate any applicable court decree or order, law or regulation, nor will it
violate any provision of the organizational documents/or bylaws of JOSEPH DICARA
or any contractual obligation by which JOSEPH DICARA may be bound.


b.  JOSEPH DICARA agrees to indemnify RENW for JOSEPH DICARA’s negligence
relating to the terms of this agreement.


8.
Compensation



a.  Compensation payable to JOSEPH DICARA for all general investor relations
services and other services hereunder, shall be paid by RENW, or its designee,
to JOSEPH DICARA by the means and in the manners as described below

3

--------------------------------------------------------------------------------


AGREEMENT
 


i.  RENW shall pay JOSEPH DICARA a predetermined fee in the amount of five
thousand dollars per month, in an amount of free trading stock and/or cash, to
be payable at the beginning of each month or payable in two intervals on the
first and fifteenth of each month. Such compensation will continue on a monthly
basis for a period of six months, or until such time as terminated by the
parties.


ii.  RENW shall pay JOSEPH DICARA an amount which equals a five percent (5%)
royalty on all investment made into RENW attributable through his efforts.
Additionally, RENW shall pay to DICARA an amount of commission equal to 2%
commission for sales of all products controlled or under RENW due to directly
attributable efforts, to include Energy Commander and QMS products, or future
products, or income received related to those entities.  Such payments shall be
made quarterly. Such payments shall be made for a period of three years from the
time of enurement, or during the duration of JOSEPH DICARA’s relation as a
consultant, employee, director or management to RENW, whichever is longer.


iii.  RENW shall allow JOSEPH DICARA to choose if they desire to convert all,
part or none of any monies owed under section i and ii above into the type and
class of stock which is being issued as the security for the fundraising at
issue. This stock shall be issued at the median price of the shares issued to
investors.


iv.  RENW, shall at its option issue restricted shares and allow DICARA to
participate in stock option plans and other awards as prescribed by the
Company’s Board.


9.
JOSEPH DICARA- Restrictions on Rights



JOSEPH DICARA shall provide said services as an independent contractor, and not
as an employee of RENW or of any company affiliated with RENW.  JOSEPH DICARA
has no authority to bind RENW or any affiliate of RENW to any legal action,
contract, agreement, or purchase, and such action can not be construed to be
made in good faith or with the acceptance of RENW; thereby becoming the sole
responsibility of JOSEPH DICARA.  JOSEPH DICARA is not entitled to any medical
coverage, life insurance, savings plans, health insurance, or any and all other
benefits afforded RENW employees.  JOSEPH DICARA shall be solely responsible for
any Federal, State, or Local Taxes, and should RENW for any reason be required
to pay taxes at a later date, JOSEPH DICARA shall reassure such payment is made
by JOSEPH DICARA, and not by RENW.  JOSEPH DICARA shall be responsible for all
workers compensation payments and herein holds RENW harmless for any and all
such payments and responsibilities related hereto.


10.
JOSEPH DICARA Not To Engage In Conflicting Activities



During the term of this agreement JOSEPH DICARA shall not engage in any
activities that directly conflict with the interest of RENW.  RENW hereby
acknowledges notification by JOSEPH DICARA and understands that JOSEPH DICARA
does, and shall, represent and service other multiple clients in the same manner
as it does RENW and that RENW is not an exclusive client of JOSEPH DICARA.


11.
Inside Information—Securities Violations



In the course of the performance of this agreement it is expected that specific
sensitive information concerning the operations of RENW’s business, and/or
affiliate companies shall come to the attention and knowledge of JOSEPH
DICARA.  In such event JOSEPH DICARA will not divulge, discuss, or otherwise
reveal such information to any third parties.

4

--------------------------------------------------------------------------------


AGREEMENT

 
12.
Amendments



This agreement may be modified or amended, provided such modifications or
amendments are mutually agreed upon by and between the parties hereto and that
said modifications or amendments are made in writing and signed by both parties.


13.
Severability



If any provision of the agreement shall be held to be contrary to law, invalid
or unenforceable for any reason, the remaining provisions shall continue to be
valid and enforceable.  If a court finds that any provision of the agreement is
contrary to law, invalid or unenforceable and that limiting such provision it
would become valid and enforceable, then such provision shall be deemed to be
written, construed and enforced as so limited.


14.
Termination of Agreement



This consulting agreement may not be terminated by either party prior to the
expiration of the term provided in Paragraph 4 above except as
follows:  a.  Upon the bankruptcy or liquidation of the other party, whether
voluntary or involuntary, b.  Upon the other party taking the benefit of any
insolvency law and/or c.  Upon the other party having or applying for receiver
appointed for either party.


If any termination occurs, JOSEPH DICARA shall be owed for a period of one year
after the termination, any compensation which is developed or appreciated by
RENW due to the previously defined efforts of JOSEPH DICARA.


15.
Attorney Fees



In the event either party is in default of the terms or conditions of this
Consulting Agreement and legal action is initiated or suit be entered as a
result of such default, the prevailing party shall be entitled to recover all
cost incurred as a result of such default including all cost, reasonable
attorney fees, expenses and court cost through trial, appeal and to final
disposition.


16.
Disclaimer By JOSEPH DICARA



If JOSEPH DICARA shall be the preparer of certain promotional materials, then
JOSEPH DICARA makes no representation to RENW or others that; (a) its efforts or
services will result in any enhancement to RENW (b) the price of RENW’S publicly
traded securities will increase (c) any person will purchase RENW’S securities,
or (d) any investor will lend money to and/or invest in or with RENW.
 
 
 
18.
Parent and Subsidiary Companies or Entities



This Consulting Agreement applies to all parent or subsidiary companies or
entities of RENW.


19.
Enurement



This Consulting Agreement shall enure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, personal
representatives, successors, assigns and any addenda’s attached hereto.



5

--------------------------------------------------------------------------------


AGREEMENT

20.
Applicable Law



This agreement is executed pursuant to and shall be interpreted and governed for
all purposes by the laws of the State of Florida for which the Courts in
Hillsborough County, Florida shall have jurisdiction.  If any provision of this
consulting agreement is declared void, such provision shall be deemed severed
from this agreement, which shall otherwise remain in full force and effect.




IN WITNESS WHEREOF, the parties hereto have set their hands in execution of this
agreement.


 

 
For and in behalf of:     
RENW
 
 
 
 
 
 /s/ Craig A. Huffman

--------------------------------------------------------------------------------

Craig A. Huffman
Chairman
For and in behalf of:     
JOSEPH DICARA
 
 
 
 
 
 /s/ Joseph Dicara

--------------------------------------------------------------------------------

JOSEPH DICARA
 



 
 
 
 
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------
